Exhibit 10(w)

 

 

 

 

 

 

 

 

HUMANA SUPPLEMENTAL EXECUTIVE RETIREMENT

AND SAVINGS PLAN

 

AMENDED AND RESTATED AS OF

DECEMBER 31, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 PURPOSE AND APPLICABILITY OF PLAN


--------------------------------------------------------------------------------

1.1    Purpose of Plan    2 1.2    Applicability of Plan    2 ARTICLE 2
DEFINITIONS


--------------------------------------------------------------------------------

2.1    Beneficiary and Secondary Beneficiary    2 2.2    Board of Directors    2
2.3    Change in Control    2 2.4    Code    2 2.5    Compensation Committee   
2 2.6    Effective Dates    2 2.7    Employee    3 2.8    Employer    3 2.9   
ESOP    3 2.10    Participant    3 2.11    Participation Date    3 2.12    Plan
   3 2.13    Plan Administration    3 2.14    Plan Year    3 2.15    Qualified
Plans    3 2.16    Qualified Pretax Savings Account    3 2.17    Qualified
Retirement Account    3 2.18    Related Employer    3 2.19    Retirement and
Savings Plan    3 2.20    Retirement Plan    3 2.21    Sponsoring Employer    4
2.22    Supplemental Benefits    4 2.23    Supplemental Pretax Savings Account
   4 2.24    Supplemental Retirement Account    4 2.25    Supplemental Pretax
Savings Benefit    4 2.26    Supplemental Retirement Benefit    4 2.27    Vested
Pension Account    4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

 

          Page


--------------------------------------------------------------------------------

ARTICLE 3 PARTICIPATION IN THE PLAN


--------------------------------------------------------------------------------

3.1    Eligible Employees    4 3.2    Provisions of Plan Binding on Participants
   4 3.3    Notification of Participation    4 3.4    Termination of Benefit
Accrual    4 ARTICLE 4 SUPPLEMENTAL BENEFITS


--------------------------------------------------------------------------------

4.1    Amount of Supplemental Benefits    5 4.2    Allocation of Contributions
   5 4.3    Adjustments to Investment Allocations    5 4.4    Adjustments to
Benefits    6 4.5    Investments Allocated to Personal Choice Retirement
Accounts    6 ARTICLE 5 DISTRIBUTION OF BENEFITS


--------------------------------------------------------------------------------

5.1    Eligibility for Distribution of Supplemental Benefits    6 5.2    Form of
Payment    6 5.3    Source of Supplemental Benefits    7 5.4    Distributions to
Beneficiaries    7 5.5    Acceleration Due to Change in Control    7 ARTICLE 6
PLAN ADMINISTRATION


--------------------------------------------------------------------------------

6.1    Duties of Plan Administrator    8 6.2    Establishment of Rules and
Claims Procedure    8 6.3    Employment of Counsel, Etc.    9 6.4    Payment of
Expenses    9



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

ARTICLE 7 AMENDMENT AND TERMINATION


--------------------------------------------------------------------------------

7.1    Rights Generally to Make Amendments    9 7.2    Conditions to Amendment,
Suspension or Termination    9 ARTICLE 8 CHANGE IN EMPLOYMENT


--------------------------------------------------------------------------------

8.1    Participant Transfer from Employer to Employer    9 8.2    Participant
Transfer from Employer to Related Employer    10 ARTICLE 9 MISCELLANEOUS
PROVISIONS


--------------------------------------------------------------------------------

9.1    Prohibition Against Assignment    10 9.2    Plan Voluntary on Part of
Employers    10 9.3    Plan Not Contract of Employment    10 9.4    Form of
Notice    10 9.5    Construction    10 9.6    Payment to Minors, etc.    11



--------------------------------------------------------------------------------

HUMANA SUPPLEMENTAL EXECUTIVE RETIREMENT

AND SAVINGS PLAN

AMENDED AND RESTATED AS OF

DECEMBER 31, 2003

 

WHEREAS, HUMANA INC. (“Humana”), a Delaware corporation with its principal place
of business in Louisville, Kentucky (“Sponsoring Employer”), has adopted the
Humana Retirement and Savings Plan (“Retirement and Savings Plan”), which is
intended to be qualified under Section 401(a) of the Internal Revenue Code of
1986, as amended (“Code”), and

 

WHEREAS, certain employees of the Sponsoring Employer and its subsidiaries are
eligible for allocations of contributions to Retirement Accounts and Pretax
Savings Accounts under the Retirement and Savings Plan and were eligible for
allocations of contributions under the (now terminated) Humana Employee Stock
Ownership Plan (“ESOP”), the Humana Inc. Retirement Plan, and Humana Thrift Plan
(collectively, “Qualified Plans”), and

 

WHEREAS, pursuant to the terms of the Qualified Plans, the benefits of certain
employees of the Sponsoring Employer and its subsidiaries have been and will be
reduced because of the limitation on compensation of Section 401(a)(17) of the
Code, the nondiscrimination requirements of Sections 401(k) and 401(m) of the
Code, and the limitation on allocations of contributions of Section 415 of the
Code, and

 

WHEREAS, the Board of Directors of the Sponsoring Employer (“Board of
Directors”) desires to continue to provide a supplemental benefit to a select
group of management and highly compensated employees in the amount of the
reduction of their benefits and employer contributions under the Qualified
Plans, and

 

WHEREAS, on September 1, 1982, the Sponsoring Employer adopted the Humana
Supplemental Executive Retirement Plan, and

 

WHEREAS, on May 11, 1988, the Sponsoring Employer adopted the Humana Thrift
Excess Plan, and

 

WHEREAS, the Board of Directors desires to merge the Supplemental Executive
Retirement Plan and the Humana Thrift Excess Plan, and amend and restate those
plans as a single plan, and has authorized and approved the amendment and
restatement of the merged plan as the Humana Supplemental Executive Retirement
and Savings Plan (“Plan”) provided for herein.

 

NOW, THEREFORE, the Sponsoring Employer, pursuant to the right to amend
contained in Article 6 of the Supplemental Executive Retirement Plan and Article
6 of the Humana Thrift Excess Plan, hereby approves and adopts this amendment
and restatement, effective December 31, 2003, which shall read as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

 

PURPOSE AND APPLICABILITY OF PLAN

 

1.1 Purpose of Plan. The purpose of the Plan shall be to provide supplemental
benefits to Participants whose benefits under the Qualified Plans have been or
will be reduced because of the compensation limitation of Section 401(a)(17) of
the Code, the nondiscrimination requirements of Sections 401(k) and 401(m) of
the Code, and the limitation on allocations of contributions of Section 415 of
the Code, upon the terms and conditions, and subject to the limitations,
contained herein.

 

1.2 Applicability of Plan. The provisions of the Plan shall apply only to
persons employed by an Employer on and after the Effective Dates.

 

ARTICLE 2

 

DEFINITIONS

 

As used herein, the following words and phrases shall have the meanings
specified below, unless a different meaning is plainly required by the context.
Terms not defined herein shall have the meanings specified in the Retirement and
Savings Plan.

 

2.1 Beneficiary and Secondary Beneficiary. The person or persons (or a trust) as
set forth under the Retirement and Savings Plan unless a Participant shall have
elected in writing a different Beneficiary and Secondary Beneficiary for this
Plan, in which case the written election for this Plan shall govern.

 

2.2 Board of Directors. The Board of Directors of the Sponsoring Employer.

 

2.3 Change in Control. Change in Control shall have the same definition as is
contained in the Humana Inc. 2003 Stock Incentive Plan, as it may be amended
from time to time.

 

2.4 Code. The Internal Revenue Code of 1986, as it has been and may be amended
from time to time. Reference to any section of the Code shall include any
provision successor thereto.

 

2.5 Compensation Committee. The Compensation Committee of the Board of Directors
of the Sponsoring Employer.

 

2.6 Effective Dates. The effective dates of this Plan, which shall be September
1, 1982, in the case of contributions to the Supplemental Retirement Accounts
and May 1, 1988, in the case of contributions to the Supplemental Pretax Savings
Accounts.

 

2



--------------------------------------------------------------------------------

2.7 Employee. Any member of a select group of management and highly compensated
employees employed by an Employer.

 

2.8 Employer. The Sponsoring Employer and each corporation which is a member of
the “affiliated group” (as defined in Section 1504(a) of the Code) with the
Sponsoring Employer. When used with reference to an Employee or Participant, the
term shall mean the Employer employing the Employee or Participant.

 

2.9 ESOP. The Humana Employee Stock Ownership Plan, which terminated effective
June 15, 1989.

 

2.10 Participant. An Employee who has met the requirements of Article 3 for
participation hereunder. Where the context so permits or requires, the term
shall also include a person who was a Participant prior to the termination of
the Participant’s employment with an Employer and who is entitled to a
Supplemental Benefit after such person’s employment terminates.

 

2.11 Participation Date. The later of the Effective Date or the date the
Participant becomes eligible for a Supplemental Benefit.

 

2.12 Plan. The Humana Supplemental Executive Retirement and Savings Plan
provided for herein, as it may be amended from time to time.

 

2.13 Plan Administrator. The Plan Administrator shall be the Sponsoring
Employer.

 

2.14 Plan Year. The twelve consecutive month period commencing on the first day
of January and ending on the last day of the immediately following December.

 

2.15 Qualified Plans. The Humana Inc. Retirement Plan, the ESOP, the Humana
Thrift Plan and the Retirement and Savings Plan.

 

2.16 Qualified Pretax Savings Account. The Pretax Savings Account of a
Participant in the Retirement and Savings Plan.

 

2.17 Qualified Retirement Account. The Retirement Account of a Participant in
the Retirement and Savings Plan.

 

2.18 Related Employer. Any subsidiary or affiliate of the Sponsoring Employer,
which is designated by the Board of Directors to be a Related Employer.

 

2.19 Retirement and Savings Plan. The Humana Retirement and Savings Plan, as it
may be amended from time to time.

 

2.20 Retirement Plan. The Humana Inc. Retirement Plan, which terminated
effective December 31, 1982.

 

3



--------------------------------------------------------------------------------

2.21 Sponsoring Employer. Humana Inc., a Delaware corporation.

 

2.22 Supplemental Benefits. The benefits available under the Plan, including the
Supplemental Retirement Benefits, the Supplemental Pretax Savings Benefits, and
the amount credited to the Vested Pension Account, unless otherwise specified.

 

2.23 Supplemental Pretax Savings Account. The account established by that name
on behalf of a participant in the Plan.

 

2.24 Supplemental Retirement Account. The account established by that name on
behalf of a participant in the Plan.

 

2.25 Supplemental Pretax Savings Benefit. The benefit described in Section
4.1(b).

 

2.26 Supplemental Retirement Benefit. The benefit described in Section 4.1(a).

 

2.27 Vested Pension Account. The account established by that name on behalf of a
Participant in the Retirement and Savings Plan who was a Participant in the
Retirement Plan.

 

ARTICLE 3

 

PARTICIPATION IN THE PLAN

 

3.1 Eligible Employees. Each Employee who is a participant in a Qualified Plan
after August 31, 1982, in the case of the Supplemental Retirement Account and
May 1, 1988, in the case of the Supplemental Pretax Savings Account shall
participate in this Plan to the extent of the benefits stated herein; provided,
however, that if the Participant is employed partially by the Sponsoring
Employer and partially by another Employer who has adopted the Qualified Plans,
such person shall not fully participate herein unless such person’s Employer has
agreed to bear its proportionate share of the cost of this Plan with respect to
its Employees.

 

3.2 Provisions of Plan Binding on Participants. Upon becoming a Participant, a
Participant shall be bound then and thereafter by the terms of this Plan,
including all amendments to the Plan.

 

3.3 Notification of Participation. Each Employee shall be notified when the
Employee becomes a Participant.

 

3.4 Termination of Benefit Accrual. An Employee’s accrual of benefits under this
Plan shall cease upon the Employee’s termination of employment.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

 

SUPPLEMENTAL BENEFITS

 

4.1 Amount of Supplemental Benefits.

 

(a) Supplemental Retirement Benefits. Each Participant’s Supplemental Retirement
Benefit accrued in a Plan Year shall equal the difference, if any, between the
actual contribution by the Employer to the Qualified Retirement Account or other
Qualified Plan (other than the Retirement Plan) on behalf of the Participant for
such Plan Year and the amount of the contribution which would otherwise have
been made by the Employer on behalf of such Participant for such Plan Year but
for the compensation limitation of Section 401(a)(17) of the Code and the annual
additions limitations imposed by Section 415 of the Code.

 

(b) Supplemental Pretax Savings Benefits. Each Participant shall become entitled
to Supplemental Pretax Savings Benefits consisting of the difference, if any,
between the actual Employer matching contribution to the Qualified Pretax
Savings Account made on behalf of the Participant for such Plan Year and the
amount the Employer matching contribution would otherwise have been on behalf of
such Participant for such Plan Year but for the legal limitations on the
Participant’s contributions and the Employer’s contributions; provided, however,
that the Participant shall become entitled to benefits under this section only
if such difference is equal to or greater than eight hundred dollars ($800.00)
in such Plan Year.

 

(c) Vested Pension Benefits. If the Participant participated in the Retirement
Plan, the Participant’s vested pension benefit, as adjusted under Section 4.4,
shall be an amount equal to the difference, if any, between the value of the
Participant’s Vested Pension Account at the time it was established and the
value such Account would have been had the Participant’s benefit under the
Retirement Plan been determined without regard to the limitation established in
Section 11.12(a)(iii) of the Retirement Plan.

 

4.2 Allocation of Contributions. The Supplemental Retirement Benefit and the
Supplemental Pretax Savings Benefit shall be deemed to accrue to the
Participant’s Supplemental Retirement Account and Supplemental Pretax Savings
Account no later than the date on which contributions are made to the Qualified
Plan and shall be deemed to be allocated among investment options in accordance
with the same investment directions in effect with respect to the future
investment of the Participant’s current contributions to the Participant’s
Retirement and Savings Plan. No benefit will accrue with respect to any Plan
Year if the Participant ceases to be an active employee before the end of such
Plan Year, unless cessation of employment is due to death, Retirement,
disability or a Change in Control, in which case the Participant will be
entitled to benefits prorated to the date on which the Participant ceases to be
an active employee.

 

4.3 Adjustment to Investment Allocations. Except for accounts of Participants
covered by Section 16(b) of the Securities and Exchange Act [“Section 16(b)
Participants”], the aggregate accrued benefit in the Participant’s Supplemental
Retirement Account and Supplemental Pretax Savings Account shall be adjusted as
of each December 31 so that the

 

5



--------------------------------------------------------------------------------

allocation of funds in investment options in the Plan shall be deemed to be the
same as in the Participant’s Retirement and Savings Plan as of that date. With
respect to accounts of Section 16(b) Participants, the annual reallocation shall
not include or affect amounts deemed to be invested in the Humana Unitized Stock
Fund. No other adjustments to investment allocations will be made during the
Plan year, regardless of any changes that may be made to the Participant’s
investments in the Retirement and Savings Plan. In the case of terminated
employees having no account balances in the Retirement and Savings Plan,
investments will be deemed to be allocated to the Stable Value Fund or, if
unavailable, a similar fund determined by the Plan Administrator; provided,
that, in the case of employees who terminated prior to January 1, 2000, and who
continue to have account balances in the Plan, the investments will be deemed to
be in the funds, or funds most similar to as determined by the Plan
Administrator, the funds in which their accounts were deemed invested at the
time they terminated their employment.

 

4.4 Adjustments to Benefits. The amount of the Supplemental Benefits set forth
in Section 4.1 shall be adjusted for gains (or losses) as if such amounts were
invested in the investment funds maintained in the Retirement and Savings Plan,
subject to Sections 4.2 and 4.3.

 

4.5 Investments Allocated to Personal Choice Retirement Accounts. If a
Participant has directed funds to a Personal Choice Retirement Account in the
Retirement and Savings Plan, any amounts so directed will be deemed to be
invested in the Russell 3000 Fund or, if unavailable, a similar fund determined
by the Plan Administrator, for purposes of this Section 4 and any other
provisions of this Plan.

 

ARTICLE 5

 

DISTRIBUTION OF BENEFITS

 

5.1 Eligibility for Distribution of Supplemental Benefits. The payment of the
Participant’s Supplemental Benefits shall commence no later than ninety (90)
days following the Participant’s termination of employment for any reason,
whether voluntary or involuntary, or by reason of death, total and permanent
disability or retirement. The form of the payment shall be governed by Section
5.2 notwithstanding the form of distribution of the Participant’s benefits from
the Retirement and Savings Plan. All payments shall be made in cash.

 

5.2 Form of Payment. A Participant, Beneficiary or a Secondary Beneficiary may
request a manner of payment of the Supplemental Benefits under the Plan as
provided hereinafter. The request by the Participant, the Beneficiary or the
Secondary Beneficiary shall be in writing and shall be filed with the Plan
Administrator at least thirty (30) days before the payment is to be made or
commenced. The Plan Administrator may approve such request or may disapprove
such request and substitute another alternative form. The alternative forms of
distribution are as follows:

 

(a) A lump sum distribution in cash;

 

 

6



--------------------------------------------------------------------------------

(b) Periodic substantially equal installments (either monthly, quarterly or
annually) for a period not to exceed 20 years; provided, however, that this form
of payment will only be available if the Participant’s balance in the account
from which the periodic payments would be made exceeds $25,000, or

 

(c) An annuity in any form permitted from the Retirement and Savings Plan;
provided, however, that an annuity form of payment will only be available if the
Participant’s balance in the account from which the annuity payment would be
made exceeds $25,000.

 

5.3 Source of Supplemental Benefits. The Supplemental Benefits shall not be
funded but shall constitute liabilities of the Sponsoring Employer, payable when
due from the general assets of the Sponsoring Employer. The Sponsoring Employer
shall pay all costs, charges and expenses related thereto. No Participant or
other person shall have any right or claim to the payment of a Supplemental
Benefit which in any manner whatsoever is superior to or different from the
right or claim of a general and unsecured creditor of the Sponsoring Employer.

 

5.4 Distributions to Beneficiaries. If at the time of a Participant’s death a
distribution is still outstanding, the remaining benefits shall be paid to the
Participant’s Beneficiary. If at the time of a Participant’s death while a
distribution is still outstanding and the Participant’s Beneficiary does not
survive the Participant, the remaining benefits shall be paid to the
Participant’s Secondary Beneficiary. If a deceased Participant is not survived
by either a Beneficiary or Secondary Beneficiary (or if no Beneficiary was
effectively named), the benefits shall be paid in a single sum to the estate of
the Participant and the Plan Administrator shall be fully protected in paying
such benefits to such deceased Participant’s personal representative,
irrespective of whether payments are actually made to a person or persons who in
fact are not the personal representative of the deceased Participant.

 

5.5 Acceleration Due to Change in Control.

 

(a) In the event of a Change in Control of the Sponsoring Employer, the
Supplemental Benefits of any Participant shall, except as otherwise provided in
Section 5.5(b), be distributed as soon as administratively feasible in a lump
sum in cash in accordance with Section 5.2(a). This shall apply to active,
retired or disabled Participants. In the case of an active Participant, any
benefit to which the Participant is entitled under this Section 5.5(a) as a
result of a Change in Control (“Change in Control Benefit”) shall reduce the
benefit to which the Participant would otherwise be entitled under the Plan.

 

(b) Notwithstanding the provisions of Section 5.5(a), if at least 30 days prior
to a Change in Control, a Participant elects, in such manner as the Compensation
Committee shall determine, to defer the payment of all or any portion of the
Change in Control Benefit which the Participant would be entitled to receive
upon a Change in Control (“Deferral Election”), then the single sum payment
referred to in Section 5.5(a) shall not be made at the time or times referred to
in Section 5.5(a) and such Change in Control Benefit shall instead be made at
the time provided for in the Deferral Election. Payment of the Change in Control
Benefit must commence no later than the earlier to occur of (i) the date or age
specified by the Participant in the Deferral Election, or (ii) the date on which
the Participant terminates

 

7



--------------------------------------------------------------------------------

employment with the Sponsoring Employer for any reason other than voluntary
retirement, death or disability, or (iii) a subsequent (second) Change in
Control. A Participant deferring any portion of a Change in Control Benefit may
further provide for the payment of the Change in Control Benefit in installments
over a period not to exceed 10 years. A Participant making a Deferral Election
may, at any time and from time to time, designate a beneficiary to receive the
Participant’s Change in Control Benefit in the event of the Participant’s death.

 

(c) Upon the effective date of a Change in Control, the Sponsoring Employer
shall create a “Rabbi Trust” (i.e., a grantor trust designed to hold funds to be
used to pay benefits under a deferred compensation arrangement without such
funds becoming taxable to the participants entitled to such benefits until paid
to such participants) in the form set forth on Attachment A with a major
financial institution in Louisville, Kentucky selected by the Sponsoring
Employer to which the Sponsoring Employer shall transfer funds in an amount
equal to the portion of the Change in Control Benefits elected to be deferred by
all Participants making a Deferral Election.

 

(d) All deferred Change in Control Benefits shall be deemed invested in the same
manner as funds maintained in the Participant’s Retirement and Savings Plan;
provided that amounts directed to a Personal Choice Retirement Account shall be
deemed invested in accordance with Section 4.5 of this Plan. In the event that
the Participant has no funds in the Retirement and Savings Plan, the amounts
will be deemed invested in the manner in which they were last invested in the
Retirement and Savings Plan, and no further investment changes will be made.

 

(e) If a Participant who has made a Deferral Election is required to include the
amount of the Change in Control Benefit in income for federal income tax
purposes prior to actual receipt thereof and agrees in a written document
delivered to the Internal Revenue Service to pay income tax thereon, such
Participant, upon advising the trustee of the Rabbi Trust and the Sponsoring
Employer of such fact (and supplying such documents as the trustee of the Rabbi
Trust shall require to substantiate such facts), shall be entitled to receive
the Change in Control Benefit, as adjusted in accordance with Section 4.4, as
soon as administratively possible.

 

 

ARTICLE 6

 

PLAN ADMINISTRATION

 

6.1 Duties of Plan Administrator. The Plan Administrator shall be responsible
for making all policy decisions which arise under the Plan and shall be
responsible for administering the Plan and keeping records of Supplemental
Benefits.

 

6.2 Establishment of Rules and Claims Procedure. Subject to the limitations of
the Plan, the Plan Administrator shall from time to time establish rules for the
administration of the Plan. Without limiting the generality of the preceding
sentence, it is specifically provided that the Plan Administrator shall set
forth the procedures to be followed in presenting claims for benefits under the
Plan. In case of any factual dispute hereunder, the Compensation Committee shall

 

8



--------------------------------------------------------------------------------

resolve such dispute giving due weight to all evidence available to it. The
Compensation Committee shall interpret the Plan and shall determine all
questions arising in the administration, interpretation and application of the
Plan. All such determinations shall be final, conclusive and binding.

 

6.3 Employment of Counsel, Etc. The Compensation Committee may employ such
counsel, accountants and other agents, as it shall deem advisable. The
Sponsoring Employer shall pay the compensation of such counsel, accountants and
other agents and any other expenses incurred by the Compensation Committee in
the administration of the Plan.

 

6.4 Payment of Expenses. The reasonable costs and expenses incurred by the
Compensation Committee in the performance of its duties hereunder, excluding
compensation for services, but including, without limitation, reasonable fees
for legal, accounting and other services rendered, shall be paid by the
Sponsoring Employer.

 

 

ARTICLE 7

 

AMENDMENT AND TERMINATION

 

7.1 Rights Generally to Make Amendments. The Sponsoring Employer reserves the
right at any time, by action of its Board of Directors, to modify or amend, in
whole or in part, any or all of the provisions of the Plan. Provided, however,
that this provision shall be inoperative upon a Change in Control.

 

7.2 Conditions to Amendments, Suspension or Termination. Notwithstanding the
provisions of Section 7.1, no amendment, suspension or termination shall
adversely affect:

 

(a) The Supplemental Benefit of any Participant, or the Beneficiary or Secondary
Beneficiary of any Participant who has retired prior thereto; or

 

(b) The right of any Participant then employed by the Employer to receive upon
retirement or other termination of employment, or the Participant’s Beneficiary
or Secondary Beneficiary to receive upon the Participant’s death, the accrued
Supplemental Benefits to which such person would have been entitled under the
Plan prior to its amendment, suspension or termination.

 

 

ARTICLE 8

 

CHANGE IN EMPLOYMENT

 

8.1 Participant Transfer from Employer to Employer. A Participant who transfers
employment from one Employer to another Employer shall not be considered as
terminating

 

9



--------------------------------------------------------------------------------

employment with an Employer and shall continue to be a Participant in this Plan
without interruption.

 

8.2 Participant Transfer from Employer to Related Employer. A Participant who
transfers employment to a Related Employer that has not adopted the Plan shall
not be considered as terminating employment with an Employer and shall remain an
active Participant in the Plan, except that no further benefits shall be accrued
on such Participant’s behalf under Section 4. Although no further benefits may
be accrued, the Participant’s benefit shall continue to be adjusted in
accordance with Section 4.3

 

 

ARTICLE 9

 

MISCELLANEOUS PROVISIONS

 

9.1 Prohibition Against Assignment. Neither the interest of a Participant or any
other person nor the Supplemental Benefit payable hereunder, is subject to the
claim of creditors of Participants or their Beneficiaries, and will not be
subject to attachment, garnishment or any other legal process. Neither a
Participant nor the Participant’s Beneficiaries may assign, sell, borrow on or
otherwise encumber any of the Participant’s beneficial interest in the Plan, nor
shall any such benefits be in any manner liable for or subject to the deeds,
contracts, liabilities, engagements or torts of any Participant or Beneficiary.
All such payments and rights thereto are expressly declared to be non-assignable
and non-transferable, and in the event of any attempt of assignment or transfer,
the Employer shall have no further liability hereunder.

 

9.2 Plan Voluntary on Part of Employers. Although it is the intention of each
Employer that this Plan shall be continued, this Plan is entirely voluntary on
the part of each Employer, and the continuance of the Plan is not assumed as a
contractual obligation of an Employer other than as may be provided by Article
7.

 

9.3 Plan Not Contract of Employment. This Plan shall not be deemed to constitute
a contract between the Employer and any Participant or to be a consideration or
an inducement for the employment of any Participant or Employee. Nothing
contained in this Plan shall be deemed to give any Participant or Employee the
right to be retained in the service of the Employer or to interfere with the
right of the Employer to discharge any Participant or Employee at any time
regardless of the effect which such discharge shall have upon such individual as
a Participant in the Plan.

 

9.4 Form of Notice. Any references in this Plan to written notice may, at the
option of the Employer, be made by electronic notice.

 

9.5 Construction.

 

(a) This Plan shall be construed and enforced according to the laws of the
Commonwealth of Kentucky, and all provisions hereunder shall be administered
according to the

 

10



--------------------------------------------------------------------------------

laws thereof. It is intended that this Plan be exempt from Title I of the
Employee Retirement Income Security Act of 1974, as amended, under Section
4(b)(5) thereof, as an excess benefit plan and as a plan which is unfunded and
maintained by the Employer for the purpose of providing deferred compensation
for a select group of highly compensated employees, and any ambiguities in
construction shall be resolved in favor of interpretation which will effectuate
such intentions.

 

(b) Any words herein used in the singular shall be read and construed as though
used in the plural in all cases where they would so apply.

 

(c) Titles of articles and headings to sections are inserted for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles and headings, shall control.

 

9.6 Payment to Minors, Etc. In making any payment to or for the benefit of any
minor or incompetent Beneficiary, or incompetent Participant, the Plan
Administrator, in its sole, absolute and uncontrolled discretion, may, but need
not, make such payment to a legal or natural guardian or other relative of such
minor or court appointed committee of such incompetent, or to any adult with
whom such minor or incompetent temporarily or permanently resides, and any such
guardian, committee, relative or other person shall have full authority and
discretion to expend such distribution for the use and benefit of such minor or
incompetent, and the receipt by such guardian, committee, relative or other
person shall be a complete discharge to the Employer, without any responsibility
on its part to see to the application thereof.

 

IN WITNESS WHEREOF, the Sponsoring Employer has caused this instrument to be
executed and attested thereto by its duly authorized officers this 23rd day of
January, 2004.

 

   

HUMANA INC.

Attest: By:             

 

By:

  /s/    BONITA C. HATHCOCK        

--------------------------------------------------------------------------------

         Sr. Vice President /s/    JOAN O. LENAHAN        

--------------------------------------------------------------------------------

       

Secretary

       

 

 

 

11